UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                                 Plaintiff,                      19-CV-11837 (CM)
                        -against-                                ORDER OF DISMISSAL
CITY OF NEW YORK (HRA), ET AL.,                                  UNDER 28 U.S.C. § 1651

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         On November 7, 2019, Plaintiff was barred from filing any new action in forma pauperis

(IFP) without first obtaining from the Court leave to file. See Frost v. City of New York (HRA),

ECF 1:19-CV-8936, 6 (S.D.N.Y. Nov. 7, 2019). Plaintiff files this new pro se case, seeks IFP

status, and has not sought leave from the Court. The Court dismisses this action without

prejudice for Plaintiff’s failure to comply with the November 7, 2019 order.

         The Clerk of Court is directed to assign this matter to my docket, transmit a copy of this

order to Plaintiff, 1 and note service on the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:       December 30, 2019
             New York, New York

                                                                COLLEEN McMAHON
                                                            Chief United States District Judge



         1
             Plaintiff consents to receive electronic service.
